DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a method of operating a pressure control system with a bypass line, outline line, and air dryer.
Group II, claim(s) 1, 4-8 drawn to a method of operating a pressure control system with a diversion valve.
Group III, claim(s) 9, 10, drawn to pressure control system and a 3/2 way diversional control valve.
Group IV, claim(s) 9, 11, drawn to pressure control system and an electric or pneumatic control of the diversion valve.
Group V, claim(s) 9, 12 drawn to a pressure control system with a first inlet valve.
Group VI, claim(s) 9, 13 drawn to pressure control system and air dryer.
Group VII, claim(s) 9, 14 drawn to pressure control system where a first diameter of the compressor stage is greater than a second diameter of the second compression stage.
Group VIII, claim(s) 9, 15 drawn to a pressure control system where the diversion valve and the bypass line are integrated in a compressor housing.
Group IX, claim(s) 9, 16, 17, drawn to a pressure control system in a pneumatic suspension system in a vehicle.
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of: a pressure control system; a multistage compressor; a pressure medium store; , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kaido (US 5,577,390). Kaido discloses a pressure control system (fig 2), a multistage compressor (fig 2, compressor, See Title), a pressure medium store (fig 4, 5, condenser 62), a pressure medium compressed multiple times (compression after first and second stage, 112, 114), a first compression stage (first stage 112), a second compression stage (second stage 114), a compression pressure medium obtained from the pressure medium reservoir or without compression by the second compression stage (fluid can bypass second stage via 3-way valve 32.
Groups III-IX lack unity of invention because even though the inventions of these groups require the technical feature of a multistage compressor, a first compression stage, a second compression stage, via an intermediate volume, a pressure chamber medium chamber connected to the second compression stage, a pressure medium reservoir connected to the second compression stage, a charge line from pressure medium reservoir to first stage control, Compression pressure medium originates from first stage or compressed chamber, the pressure control system has an electrically or pneumatically controllable diversion valve, in the intermediate volume, the diversion valve connects the first compression stage to the second compression stage, the diversion valve connects first compression stage to a bypass in order to bypass the second compression stage, a compression pressure medium obtained from the pressure medium reservoir or without compression by the second compression stage, an electrically or pneumatically controllable diversion valve, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kaido (US 5,577,390).  A multistage compressor (fig 3, compressor 10), a first compression stage (fig 4, first stage 112), a second compression stage (second stage 114), an intermediate volume (fig 3, interior volume of crankcase 22), at least one pressure medium chamber connected to the second compression stage (portion of line 26 .
Groups (I-II) and (III-IX) lack unity of invention because even though the inventions of these groups require the technical feature of a multistage compressor, a first compression stage, a second compression stage, a pressure medium, a pressure medium store, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kaido (US 5,577,390). Kaido discloses a multistage compressor (fig 3, compressor 10), a first compression stage (fig 4, first stage 112), a second compression stage (second stage 114), a pressure medium (refrigerant), a pressure medium store (fig 4, 5, condenser 62).
Due to the complexity of the restriction, no telephone call was made to request an oral election to the above restriction requirement.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746